      Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 1 of 17 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FIRST AMERICAN BANK,                 )
                                     )
           Plaintiff,                )
                                     )
      vs.                            )
                                     )
                                     )
INTEGRATEDMARKETING.COM d/b/a RONI )
HICKS & ASSOCIATES, JANE C. WHEELER, )
and DIANE LORI GAYNOR-MCCUE,         )
                                     )
           Defendants.               )

                                         COMPLAINT

       Plaintiff First American Bank (“First American”), by and through its undersigned counsel,

complains against Defendants IntegratedMarketing.Com d/b/a Roni Hicks & Associates (“Roni

Hicks”), Jane C. Wheeler (“Wheeler”), and Diane Lori Gaynor-McCue (“Gaynor-McCue”) as

follows:

                                       INTRODUCTION

       1.      This is a breach of contract action to collect $6,965,627.26 from Roni Hicks that

remains due, owing, and outstanding as of May 15, 2019 under a Term Note and Loan Agreement

between First American and Roni Hicks in addition to all fees and costs incurred in the pursuit of

the enforcement of the terms of the Term Note and Loan Agreement, including reasonable

attorneys’ fees.

       2.      This is also a breach of contract action to collect on guarantees provided by Wheeler

and Gaynor-McCue in favor of First American, with respect to the Term Note and Loan Agreement

with Roni Hicks, who has defaulted on its obligations to First American. First American brings

this action to collect $1,500,000 guaranteed by Wheeler; and $500,000 guaranteed by Gaynor-
      Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 2 of 17 PageID #:2




McCue in addition to all fees and costs incurred in the pursuit of the enforcement of the terms of

the Term Note, Loan Agreement, and Guaranty Agreements, including reasonable attorneys’ fees.

                        THE PARTIES, JURISDICTION AND VENUE

       3.      First American Bank is an Illinois banking corporation with its principal place of

business in Elk Grove Village, Illinois, and citizen of Illinois.

       4.      IntegratedMarketing.Com d/b/a Roni Hicks & Associates is a California

corporation with its principal place of business in San Diego, California, and citizen of California.

       5.      Defendant Jane C. Wheeler is a resident and citizen of California.

       6.      Defendant Diane Lori Gaynor-McCue is a resident and citizen of Arizona.

       7.      This Court has jurisdiction over this action under 28 U.S.C. § 1332(a)(1) because

the amount in controversy exclusive of interest and costs exceeds $75,000 and this is an action

between citizens of different States.

       8.      Venue is proper in this District because the parties agreed, in the relevant

agreements between the parties described below, to submit their disputes before any federal court

within the state of Illinois. Additionally, Plaintiff is an Illinois banking corporation with its

principal place of business in Elk Grove Village, Illinois, which is located in this District. Elk

Grove Village, Illinois is also where the contracts at issue were drafted.

                                   FACTUAL ALLEGATIONS

The Parties’ Original Agreements

       9.      In 2017, Wheeler and Gaynor-McCue desired to sell their interest in Roni Hicks to

the remaining employees of Roni Hicks pursuant to the existing Employee Stock Ownership Plan

(“ESOP”), where the Roni Hicks & Associates Employee Stock Ownership Trust would acquire

all remaining shares that it did not otherwise own (the “2017 ESOP Transaction”). To fund the

2017 ESOP Transaction, on June 30, 2017, the parties entered into five agreements.


                                                  2
      Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 3 of 17 PageID #:3




       10.     First, on June 30, 2017, Roni Hicks executed a Term Note for $7,500,000 (the

“Note”). (Ex. A, Note.)

       11.     In the Note, Roni Hicks agreed that: “In the event the holder of this Note shall refer

this Note to an attorney for collection upon the occurrence of an Event of Default, [Roni Hicks]

agrees to pay, in addition to unpaid principal and interest, all of the costs and expenses incurred in

attempting or effecting collection, including reasonable attorneys’ fees.” (Id.)

       12.     Second, on June 30, 2017, Roni Hicks executed a Revolving Note for $350,000

(the “Revolving Note” and together with the Note, the “Notes”). (Ex. B, Revolving Note.)

       13.     Third, on June 30, 2017, Roni Hicks and First American executed a Loan and

Security Agreement (the “Loan Agreement”). (Ex. C, Loan Agreement.)

       14.     Pursuant to Section 4.1 of the Loan Agreement, the Note’s original maturity date

was July 1, 2022. (Id.) And, in Section 4.1, Roni Hicks agreed to make monthly principal

payments of $89,285.21 plus accrued and unpaid interest commencing on August 1, 2017 and on

the first day of each calendar month thereafter. (Id.)

       15.     Pursuant to Section 8.1 of the Loan Agreement, in order to secure the timely and

full performance of the payments under the Loan Agreement and Note, and any and all interest

accruing thereon, Roni Hicks granted First American Bank a security interest in the following

property (collectively, the “Collateral”):

               (A)     All present and future accounts, accounts receivable, other receivables and

claims for money due, instruments, documents, chattel paper, contract rights, and general

intangibles (the “Accounts Receivable”);




                                                  3
        Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 4 of 17 PageID #:4




               (B)     All raw materials, supplies, work-in-process, finished goods, and all other

inventory whatsoever kind or nature, wherever located, whether now owned or hereafter acquired

(the “Inventory”);

               (C)     All machinery, equipment, vehicles, furniture, tools, and trade fixtures and

all substitutions and replacements thereof wherever located, and all attachments, accessions, parts,

and additions thereto, whether now owned or hereafter acquired;

               (D)     All of the Borrower’s deposit accounts (whether checking, savings, or

otherwise) with [Plaintiff] or any other depository institution, whether now or hereafter existing

and including accounts held jointly with others;

               (E)     All monies, securities, drafts, notes, and other property of [Roni Hicks] and

the proceeds there of, now or hereafter held or received by or on behalf of [First American] from

or for [Roni Hicks], whether for custody, pledge, transmission or otherwise;

               (F)     All letters of credit, letter of credit rights, and general intangibles, whether

now owned or hereafter acquired;

               (G)     All investment property whether now owned or hereafter acquired;

               (H)     The Pledged Securities;

               (I)     All books and records evidencing or relating to any of the foregoing; and

               (J)     Any and all proceeds and products of the foregoing.

(Id.)

         16.   In addition to granting a security interest in the Accounts Receivable, in

Section 8.3, Roni Hicks expressly authorized First American “upon the occurrence of an Event of

Default, and during the continuance thereof, to (a) notify any or all account debtors that the

Accounts Receivable have been assigned to [First American and that First American] has a security




                                                   4
      Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 5 of 17 PageID #:5




interest therein and (b) direct such account debtors to make all payments due from them to [Roni

Hicks] upon the Accounts Receivable directly to [First American] or to a lockbox designated by

[First American].” (Id.)

        17.       In addition to expressly authorizing First American to collect the Accounts

Receivable, in Section 8.3, Roni Hicks agreed that: “Upon the occurrence of an Event of Default

and during the continuance thereof, and upon the request of [First American], all collections and

proceeds of the Accounts Receivable and other Collateral shall be held in trust for [First

American], in an account of [Roni Hicks] at [First American].” (Id.)

        18.       Section 10.1(A) of the Loan Agreement describes an Event of Default as Roni

Hicks’ failure “to pay, within ten (10) days after the date on which payment thereof is due, the

principal (or any part(s) thereof) of any of the Notes, or [Roni Hicks’] fail[ure] to pay, within ten

(10) days after the date on which payment thereof is due, any installment of interest on any of the

Notes or any other sum due and payable under th[e Loan Agreement], or any of the Notes.” (Id.)

        19.       Section 10.1(B) of the Loan Agreement describes another Event of Default as Roni

Hicks’ failure “to keep or perform any agreement, undertaking, obligation, covenant or condition

set forth in th[e Loan Agreement] or any of the Loan Documents or any other agreement between

[Roni Hicks and First American] within thirty (30) days after the earlier of (i) the date such

performance is due or (ii) receiving written notice from [First American] of such performance

failure.” (Id.)

        20.       Pursuant to Section 10.2(A), upon the occurrence of an Event of Default, First

American had the right to “declare the Notes to be, and the Notes shall thereupon become,

immediately due and payable.” (Id.)




                                                  5
        Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 6 of 17 PageID #:6




         21.    Pursuant to Section 10.2(C), upon the occurrence of an event of Default, First

American may “exercise all rights and remedies of a secured party under the Uniform Commercial

Code and otherwise permitted by applicable law, including, without limitation, the right to

foreclose the security interest granted herein by any available judicial or other procedure and/or to

take possession of any or all of the Collateral and the books and records relating thereto with or

without judicial process . . . .” (Id.)

         22.    Fourth, on June 30, 2017, Wheeler and Gaynor-McCue executed a guaranty

agreement personally guaranteeing payment of the debt evidenced by the Note and all reasonable

expenses, including reasonable attorneys’ fees and legal expenses (the “Guaranty Agreement”).

(Ex. D, Guaranty Agreement.)

         23.    In Paragraph 6 of the Guaranty Agreement, Wheeler and Gaynor-McCue waived

“(b) notice of the existence or creation or non-payment of all or any of the Obligations, (c)

presentment, demand, notice of dishonor, protest, and all other notices whatsoever.” (Id.)

         24.    In Paragraph 11 of the Guaranty Agreement, Wheeler and Gaynor-McCue agreed

to pay “all reasonable expenses of collecting and enforcing the Obligations and th[e] Guaranty.”

(Id.)

         25.    In Exhibit A to the Guaranty Agreement, Wheeler’s personal guarantee was set at

$1,500,000. (Id.)

         26.     In Exhibit A to the Guaranty Agreement, Gaynor-McCue’s personal guarantee was

set at $500,000. (Id.)

         27.    Fifth, on June 30, 2017, Roni Hicks and First American executed a Collateral

Assignment of ESOP Loan Documents (the “Collateral Assignment”).                 (Ex. E, Collateral

Assignment.)




                                                 6
      Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 7 of 17 PageID #:7




        28.     In Paragraph 2 of the Collateral Assignment, Roni Hicks assigned and transferred

to First American “a security interest in all of Roni Hicks’ right, title and interest in and to the

ESOP Loan Documents, together with all of the rights, benefits, remedies, privileges and claims

of [Roni Hicks] . . . with respect to each of the ESOP Loan Documents and the collateral included

therein or pledged thereunder, including without limitation, the right to receive payments due

under the ESOP Note, and the right to realize upon the Pledged Stock.” (Id.)

        29.     The Trustee of the Roni Hicks & Associates Employee Stock Ownership Trust

consented to the Collateral Assignment. (Id.)

        30.     All of the relevant agreements entered into by the parties will collectively be

referred to as the “Loan Documents,” and all the obligations therein shall be collectively referred

to as the “Obligations.”

        31.     In the Loan Documents, the parties agreed that Illinois law governs the Loan

Documents and the enforcement of the same.

        32.     In the Note, Revolving Note, Loan Agreement, and Guaranty Agreement, the

parties agreed that “any . . . federal court located within the state of Illinois” shall have jurisdiction

over any disputes between the parties.

The Parties’ Amended Agreements

        33.     In 2018, the parties agreed to amend certain terms of the Loan Documents above in

connection with First American’s re-advance of $500,000 on the Note, but the Loan Documents

otherwise remained in full force and effect.

        34.     On May 21, 2018, First American and Roni Hicks amended the Loan and Security

Agreement (the “Amended Loan Agreement”). (Ex. F, Amended Loan Agreement.)

        35.     In the Amended Loan Agreement, Section 4.1 was amended to extend the maturity

date of the Note to June 1, 2023. (Id.)


                                                    7
        Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 8 of 17 PageID #:8




         36.   Additionally, Section 4.1 was amended to reduce Roni Hicks’ monthly principal

payments to $41,700, plus accrued interest, a month commencing on June 1, 2018 and on the first

day of each month thereafter through May 1, 2020. The amendment to Section 4.1 also increased

the monthly principal payments commencing on June 1, 2020 to $65,467.90, plus accrued interest,

a month through June 1, 2023. (Id.)

         37.   Additionally, the amendment to Section 9.14 altered Roni Hicks’ debt service

coverage ratio. In the amended Section 9.14, Roni Hicks agreed to maintain a debt service

coverage ratio of not less than 1.00 to 1.00 for the fiscal year ending December 31, 2018. (Id.)

         38.   On May 21, 2018, First American and Wheeler and Gaynor-McCue entered into

the First Amendment to Guaranty (the “Amended Guaranty”) reaffirming their personal guarantees

of the Loan Agreement. (Ex. G, Amended Guaranty.)

Defendants’ Breach of the Agreements and the Forbearance Agreement

         39.   In late 2018, a dispute arose amongst the Defendants regarding the valuation of

Roni Hicks set for the 2017 ESOP Transaction. As a result, on March 14, 2019, the parties entered

into a Forbearance Agreement. (Ex. H, Forbearance Agreement.)

         40.   Since the Revolving Note matured on January 31, 2019, the balance on the

Revolving Note was zero as of March 14, 2019, and the parties agreed that it would not be renewed.

(Id.)

         41.   In Paragraph 1 of the Forbearance Agreement, Defendants acknowledged that they

were in default of the Loan Documents, that the breaches had not been cured, and that First

American had the “right to immediately enforce payment by [Defendants] of all of the Obligations

and, in connection therewith, to immediately enforce all other remedies provided to [First

American] under the Loan Documents.” (Id.)




                                                8
      Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 9 of 17 PageID #:9




       42.     In the Forbearance Agreement, Defendants also agreed that as of December 31,

2018, Roni Hicks had defaulted on the Note and Loan Agreement by failing to maintain a debt

service coverage ratio not less than 1.00 to 1.00. (Id.) As of December 31, 2018, Roni Hicks had

a debt service coverage ratio of 0.57 to 1.00. (Id.)

       43.     Defendants agreed that as of March 5, 2019, the outstanding balance on the Note

was $6,868,718.32, plus accrued interest of $4,983.41. (Id.)

       44.     In Paragraph 3(a) of the Forbearance Agreement, Roni Hicks agreed to continue to

make the monthly payments due under the Note and Loan Agreement when they became due. (Id.)

       45.     Defendants also agreed that First American had performed all of its obligations

under the Loan Documents. (Id.)

       46.     In Paragraph 9 of the Forbearance Agreement, the parties also reaffirmed the Loan

Documents. (Id.)

       47.     In Paragraph 2(b) of the Forbearance Agreement, First American agreed to forbear

exercising its rights under the Loan Documents until May 15, 2019 (the “Forbearance Period”).

(Id.) And, in Paragraph 10 of the Forbearance Agreement, Defendants represented that they “have

no defenses, setoffs, claims or counterclaims of any kind or nature whatsoever against [First

American] in connection with the Loan Documents or th[e Forbearance Agreement].” (Id.)

Notice of Default

       48.     On May 15, 2019, First American sent a Notice of Default to the Defendants

through their respective counsel notifying Defendants that Defendant Roni Hicks was in “default

under the Forbearance Agreement and the Loan Documents, and the Forbearance Period” was

immediately terminated.

       49.     Defendants failed to cure their breaches of the Loan Documents as described in the

Forbearance Agreement, and are still in default of the same.


                                                 9
    Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 10 of 17 PageID #:10




       50.      Additionally, Roni Hicks breached the Loan Documents, including the Forbearance

Agreement by failing to make the monthly payments due under the Loan Documents on

April 1, 2019, May 1, 2019, June 1, 2019, and July 1, 2019.

       51.      As discussed above, Roni Hicks also breached the Loan Documents by failing to

maintain a debt service coverage ratio of no less than 1.00 to 1.00 for the fiscal year ending

December 31, 2018. As of December 31, 2018, Roni Hicks had a debt service coverage ratio of

0.57 to 1.00.

       52.      In the Notice of Default, First American, pursuant to the Loan Documents,

accelerated all amounts due under the Loan Documents.

       53.      As of May 15, 2019, $6,965,627.26, including interest and late charges, was due

and owing under the Loan Documents. This amount is exclusive of the expenses and costs

associated with First American’s enforcement of the Loan Documents, including reasonable

attorneys’ fees.

       54.      First American demanded a response to the Notice of Default within 14 days of the

Notice of Default or by May 29, 2019.

       55.      Although Defendants responded, they have not cured their defaults.

       56.      Roni Hicks has failed to pay the amounts due, owing, and outstanding under the

Loan Documents.

       57.      Wheeler and Gaynor-McCue have also failed to pay the amounts due, owing, and

outstanding under the Loan Documents up to the amounts they personally guaranteed under the

Amended Guaranty.




                                               10
     Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 11 of 17 PageID #:11




                                      COUNT I
                          BREACH OF THE LOAN DOCUMENTS
                                 (against Roni Hicks)

        58.     First American realleges and incorporates Paragraphs 1-57 above, as though fully

set forth herein.

        59.     The Loan Documents are valid and enforceable agreements between the parties.

        60.     First American has performed all of its material Obligations under the Loan

Documents.

        61.     Roni Hicks has materially breached the Loan Documents by failing to timely pay

or cause payment thereunder to be made to First American when those payments became due and

owing under the Loan Documents, and failing to maintain a debt service coverage ratio of not less

than 1.00 to 1.00 as of December 31, 2018.

        62.     As of May 15, 2019, Roni Hicks owed First American $6,965,627.26, including

accrued interest and late charges, pursuant to the Loan Documents.

        63.     First American has demanded payment from Roni Hicks of all amounts due, owing,

and outstanding under the Loan Documents.

        64.     Roni Hicks has failed to pay the amounts due, owing, and outstanding under the

Loan Documents.

        WHEREFORE, First American prays for entry of judgment on Count I against Roni Hicks

in the amount of $6,965,627.26, plus interest, late charges, and costs incurred herein, and for such

other and further relief as the Court deems just and proper under the circumstances.




                                                11
     Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 12 of 17 PageID #:12




                                    COUNT II
                      BREACH OF THE GUARANTY AGREEMENTS
                                 (against Wheeler)

        65.     First American realleges and incorporates Paragraphs 1-64 above, as though fully

set forth herein.

        66.     The Loan Documents, including the Guaranty Agreement and Amended Guaranty

Agreement (together, the “Guaranty Agreements”) are valid and enforceable agreements between

the parties.

        67.     First American has performed all of its material Obligations under the Loan

Documents, including the Guaranty Agreements.

        68.     Roni Hicks has materially breached the Loan Documents by failing to timely pay

or cause payment thereunder to be made to First American when those payments became due under

the Loan Documents, and failing to maintain a debt service coverage ratio of not less than 1.00 to

1.00 as of December 31, 2018.

        69.     In the Guaranty Agreements, Wheeler personally guaranteed Roni Hicks’

Obligations under the Loan Documents up to $1,500,000.

        70.     Wheeler has materially breached the Guaranty Agreements by failing to timely pay

or cause payment thereunder to be made to First American when those payments became due under

the Guaranty Agreements.

        71.     As of May 15, 2019, Roni Hicks owed First American $6,965,627.26, including

accrued interest and late charges, pursuant to the Loan Documents, which Wheeler personally

guaranteed up to $1,500,000.




                                               12
     Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 13 of 17 PageID #:13




        72.     First American has demanded payment from Roni Hicks and Wheeler of all

amounts due, owing, and outstanding under the Loan Documents, including the Guaranty

Agreements.

        73.     Roni Hicks and Wheeler have failed to pay the amounts due, owing, and

outstanding under the Loan Documents, which Wheeler personally guaranteed up to $1,500,000

under the Guaranty Agreements.

        WHEREFORE, First American prays for entry of judgment on Count II against Wheeler

in the amount of $1,500,000, plus interest, late charges, and costs incurred herein, and for such

other and further relief as the Court deems just and proper under the circumstances.

                                    COUNT III
                      BREACH OF THE GUARANTY AGREEMENTS
                              (against Gaynor-McCue)

        74.     First American realleges and incorporates Paragraphs 1-73 above, as though fully

set forth herein.

        75.     The Loan Documents, including the Guaranty Agreements are valid and

enforceable agreements between the parties.

        76.     First American has performed all of its material Obligations under the Loan

Documents, including the Guaranty Agreements.

        77.     Roni Hicks has materially breached the Loan Documents by failing to timely pay

or cause payment thereunder to be made to First American when those payments became due and

owing under the Loan Agreements, and failing to maintain a debt service coverage ratio of not less

than 1.00 to 1.00 as of December 31, 2018.

        78.     In the Guaranty Agreements, Gaynor-McCue personally guaranteed Roni Hicks’

Obligations under the Loan Documents up to $500,000.




                                               13
     Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 14 of 17 PageID #:14




        79.     Gaynor-McCue has materially breached the Guaranty Agreements by failing to

timely pay or cause payment thereunder to be made to First American when those payments

became due under the Guaranty Agreements.

        80.     As of May 15, 2019, Roni Hicks owed First American $6,965,627.26, including

accrued interest and late charges, pursuant to the Loan Documents, which Gaynor-McCue

personally guaranteed up to $500,000 under the Guaranty Agreements.

        81.     First American has demanded payment from Roni Hicks and Gaynor-McCue of all

amounts due, owing, and outstanding under the Loan Documents, including the Guaranty

Agreements.

        82.     Roni Hicks and Gaynor-McCue have failed to pay the amounts due, owing, and

outstanding under the Loan Documents, which Gaynor-McCue personally guaranteed up to

$500,000 in the Guaranty Agreements.

        WHEREFORE, First American prays for entry of judgment on Count III against Gaynor-

McCue in the amount of $500,000, plus interest, late charges, and costs incurred herein, and for

such other and further relief as the Court deems just and proper under the circumstances.

                            COUNT IV
  FORECLOSURE ON SECURITY INTEREST AND APPOINTMENT OF RECEIVER
                        (against Roni Hicks)

        83.     First American realleges and incorporates Paragraphs 1-82 above, as though fully

set forth herein.

        84.     The Loan Documents are valid and enforceable agreements between the parties.

        85.     In the Loan Documents, in particular Section 10.2(C) of the Loan Agreement, Roni

Hicks agreed that upon the occurrence of an event of Default, First American may “exercise all

rights and remedies of a secured party under the Uniform Commercial Code and otherwise




                                               14
     Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 15 of 17 PageID #:15




permitted by applicable law, including, without limitation, the right to foreclose the security

interest granted herein by any available judicial or other procedure and/or to take possession of

any or all of the Collateral and the books and records relating thereto with or without judicial

process . . . .” (Ex. C, Loan Agreement.)

        86.     First American has performed all of its material Obligations under the Loan

Documents, including the Loan Agreement.

        87.     Roni Hicks has materially breached the Loan Documents by failing to timely pay

or cause payment thereunder to be made to First American when those payments became due under

the Loan Documents, and failing to maintain a debt service coverage ratio of not less than 1.00 to

1.00 as of December 31, 2018.

        88.     As of May 15, 2019, Roni Hicks owed First American $6,965,627.26, including

accrued interest and late charges, pursuant to the Loan Documents.

        89.     First American has demanded payment from Roni Hicks of all amounts due, owing,

and outstanding under the Loan Documents.

        90.     Roni Hicks has failed to pay the amounts due, owing, and outstanding under the

Loan Documents. As a result, First American has the right to exercise all rights and remedies of

a secured party under the Uniform Commercial Code.

        91.     First American has contemporaneously moved for the appointment of a receiver.

        WHEREFORE, First American prays for entry of judgment on Count IV against Roni

Hicks permitting First American to exercise all rights and remedies of a secured party under the

Uniform Commercial Code, including, but not limited to (1) appointment of a receiver; (2) a full

accounting of all accounts of Roni Hicks; and (3) authority to sell all collateral at a public or private

auction.




                                                   15
     Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 16 of 17 PageID #:16




                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court enter an Order as follows:

        A.      Finding that Defendants have breached their Obligations under the Loan

Documents;

        B.      Awarding compensatory damages against Defendant Roni Hicks on Count I in the

amount of $6,965,627.26, plus interest and late charges;

        C.      Awarding compensatory damages against Defendant Wheeler on Count II in the

amount of $1,500,000, plus interest and late charges;

        D.      Awarding compensatory damages against Defendant Gaynor-McCue on Count III

in the amount of $500,000, plus interest and late charges;

        E.      Granting Plaintiff First American the authority to exercise all rights and remedies

of a secured party under the Uniform Commercial Code, including, but not limited to (1)

appointment of a receiver; (2) a full accounting of all accounts of Roni Hicks; and (3) authority to

sell all secured collateral at a public or private auction;

        F.      Awarding Plaintiff First American its costs and expenses, including reasonable

attorneys’ fees; and

        G.      Granting Plaintiff First American such other and further relief as the Court may

deem just and proper.




                                                   16
    Case: 1:19-cv-04594 Document #: 1 Filed: 07/08/19 Page 17 of 17 PageID #:17




Date: July 8, 2019                    First American Bank


                                      By: /s/ Ronald R. Peterson
                                             One of its attorneys


                                      Ronald R. Peterson (#2188473)
                                      Melissa M. Root (#6288246)
                                      Precious S. Jacobs (#6300096)
                                      JENNER & BLOCK LLP
                                      353 North Clark Street
                                      Chicago, Illinois 60654
                                      Telephone: (312) 222-9350
                                      Rpeterson@jenner.com
                                      Mroot@jenner.com
                                      Pjacobs@jenner.com




                                        17
